Title: From George Washington to Charles Carter of Ludlow, 25 September 1793
From: Washington, George
To: Carter, Charles (of Ludlow)


          
            Dear Sir
            Mount Vernon Sepr 25th 1793
          
          Your letter of the 15th instt having unluckily passed on to Philadelphia before it got
            to my hands, is the cause of its remaining so long unacknowledged.
          I have by the Post of to day written to the Comptroller of the Treasury for most of the
            other Offrs are absent to obtain, on my acct, one hundred dollars for the use of your
            Sons in Phila. and hope it will be accomplished; but such is the stagnation of business
            there and so entirely chang’d is every thing there by the retreat of the Inhabitants
            & the extention & malignancy of the fever with which it is visited that it is
            almost impossible from the little intercourse people have with one another to promise
            any thing on a certainty of having it complied with—Mr Wolcot (the Comptroller) will I
            am sure do all he can to fulfil your desires and it will give me pleasure if in this
            instance or in any other I can contribute to your happiness.
          My best wishes (in which Mrs Washington joins me) attend Mrs Carter and your family and
            with very great esteem & regard I am Dr Sir Yr Most Obedt & Affe. H. Ser.
          
            Go: Washington
          
        